DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 3/20/2020 and 6/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1, 10 and 19 is/are objected to because of the following informalities:  change “if” to “when”.  Appropriate correction is required.
Claim(s) 2-9 and 12-18 is/are objected to because of the following informalities:  change “Claim” in line 1 to “claim”.  Appropriate correction is required.
Claim(s) 10 objected to because of the following informalities:  it is suggested to change “that is” in line 7 to “configured to be” and “chain is completely” in line 8 to “chain is configured to be completely”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 3-4, 8, 12-13, 15, 17 and 19-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear how there is “higher” and “lower” if there isn’t any reference point to compare SNR to to have SNR is higher or lower (e.g., a SNR threshold). Furthermore, it is unclear how there is “shorter” if there is not any reference point (shorter than what?). Furthermore, it is unclear how there is “longer” if there is not any reference point (longer than what?). Claim 12 recite similar limitations of claim 3 and is thus rejected under similar rationale.
Regarding claim 4, it is unclear what “the blind decoding interval” in line 2 is referring to since there are “a plurality of predefined blind decoding intervals” and “a next blind decoding interval” in claim 1.
Regarding claim 8, it is unclear how there is “higher” and “lower” if there isn’t any reference point to compare SNR to to have SNR is higher or lower (e.g., a SNR threshold). Claim 17 recite similar limitations of claim 8 and is thus rejected under similar rationale.
The term "more frequent" in claim 8 is a relative term which renders the claim indefinite.  The term "more frequent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “more frequent” renders “the early decoding instances” indefinite. Claim 17 recite similar limitations of claim 8 and is thus rejected under similar rationale.
The term "less frequent" in claim 8 is a relative term which renders the claim indefinite.  The term "less frequent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “less frequent” renders “the early decoding instances” indefinite. Claim 17 recite similar limitations of claim 8 and is thus rejected under similar rationale.
Regarding claim 13, it is unclear what “the blind decoding interval” in line 2 is referring to since there are “a plurality of predefined blind decoding intervals” and “a next blind decoding interval” in claim 10
Regarding claim(s) 15, the boundaries of “turning on” and “turning off” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., an antenna or a decoder or a radio frequency (RF) chain, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the UE in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. 
Claim 19 recites the limitation "the decoding" in lines 12 and 14.  There is insufficient antecedent basis for these limitations in the claim. Claims 20-21 fails to resolve the deficiency of claim 19 and are thus rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190036647 by Gowda et al (hereinafter Gowda) and in view of US 20190028221 by Ratasuk et al (hereinafter Ratasuk).

Regarding claim 1, Gowda teaches a method comprising: 
receiving a control signal by a user equipment (UE), wherein the control signal is carried by a narrowband physical downlink control channel (NPDCCH) (¶ 32, a channel refers to the 
decoding the NPDCCH from the control signal (¶ 115, UE is able to decode the control channel; ¶ 102, a downlink control channel (e.g., …NPDCCH); ¶ 32, a channel refers to the channel itself or signal(s) /message(s) carried on the channel; ¶ 73, narrowband UEs may be able to monitor and/or receive paging messages…paging and RAR messages associated with narrowband UEs may also be repeated one or more times; ¶ 78, multiple repetitions (e.g., bundling) of the same message (with different redundancy versions) may be transmitted over one or more subframes; ¶ 99, control messages (e.g., …NPDCCH)…may be transmitted and repeated over several subframes to the narrowband (e.g., eMTC/NB-IoT) UEs; ¶ 103, UE successfully decodes (e.g., there is a cyclic redundancy check ( CRC) pass) the channel(s); ¶ 116, UE…after detecting one or more CRC failures of the control channel (e.g., …NPDCCH)), 
wherein the UE monitors the control signal inside an NPDCCH monitoring length (¶ 101, narrowband UEs are generally expected to be in an active state when monitoring for downlink transmissions from a base station…when monitoring for paging messages…monitor for downlink channel(s) (e.g., …NPDCCH) transmitted from the base station. As noted, the base 
and partially turning off a radio frequency (RF) chain and stops NPDCCH monitoring outside the NPDCCH monitoring length until a next blind decoding interval if the decoding fails, and completely turning off the RF chain until a next operation if the decoding succeeds (¶ 120, once the UE determines that CRC is passed for the control channel…UE may enter a sleep (idle mode) and wake up closer to the data channel paging subframe (e.g., where the paging message is expected)…In this manner, the UE can reduce power consumption (e.g., by shutting off software processes, hardware components, such as RF…; ¶ 45, the narrowband UEs may operate with one or more of the following: a single receive radio frequency ( RF) chain; ¶ 117, UE transitions to sleep mode…and stays in sleep mode until the next paging occasion). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gowda’s teachings with Gowda’s one or more other embodiments teachings. The motivation is improving communications between access points and stations in a wireless network (Gowda ¶ 6). 
Although Gowda teaches a NPDCCH and an NPDCCH monitoring length and the UE monitors the control signal inside an NPDCCH monitoring length, Gowda does not explicitly disclose a NPDCCH allocated in a NPDCCH search space divided into a plurality of predefined blind decoding intervals and the UE monitors the control signal inside an NPDCCH monitoring length for each blind decoding interval.
Ratasuk in the same or similar field of endeavor teaches a NPDCCH allocated in a NPDCCH search space divided into a plurality of predefined blind decoding intervals (¶ 39, NB-PDCCHs…with different search spaces; ¶ 109, a search space that comprises…a plurality of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gowda’s teachings with Ratasuk’s above teachings. The motivation is allowing for efficient multiplexing of NB-PDCCHs from UEs with different search spaces (Ratasuk ¶ 39). Known work in one field of endeavor (Ratasuk prior art) may prompt variations of it for use in either the same field or a different one (Gowda prior art) based on design incentives (allowing for efficient multiplexing of NB-PDCCHs from UEs with different search spaces) or other market forces if the variations are predictable to one or ordinary skill in the art.


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gowda’s one or more other embodiments teachings. The motivation is improving communications between access points and stations in a wireless network (Gowda ¶ 6). 

Regarding claim 3, the combination teaches the method of claim 2, wherein the NPDCCH monitoring length is shorter when the SNR is higher, and wherein the NPDCCH monitoring length is longer when the SNR is lower (Gowda ¶ 115, the UE…to refrain from monitoring for the one or more second repetitions of the at least one communication channel after detecting (e.g., at operation 1102) one or more decoding failures of the at least one communication channel during the one or more first repetitions and detecting (e.g., at operation 1102) that channel quality between the UE and the base station satisfies a predetermined condition (e.g., is at or above a threshold)… UE is able to decode the control channel using a smaller number of control channel repetitions than that scheduled by the base station (e.g., the UE may detect that a SNR condition is at or above a threshold); ¶ 117, the UE is configured to monitor the control channel for eight subframes (subframes 0-7 of frame 1410). Additionally, the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gowda’s one or more other embodiments teachings. The motivation is improving communications between access points and stations in a wireless network (Gowda ¶ 6). 

Regarding claim 5, the combination teaches the method of claim 1, wherein the UE performs synchronization and channel estimation functionalities during the partial turning off 

Regarding claim 6, the combination teaches the method of claim 5, wherein the partial turning off involves turning on the RF chain to receive reference signals and synchronization signals and otherwise turning off the RF chain (given non-patentable weight since this wherein clause is further limiting a non-chosen conditional limitation). 

Regarding claim 9, the combination teaches the method of claim 1, wherein the decoding fails when a cyclic redundancy check (CRC) fails, and wherein the decoding succeeds when two consecutive CRCs are OK (Gowda ¶ 116, the UE performs an early termination of decoding of communication channels in frames 1410-1430 after detecting one or more CRC failures of the control channel (e.g., …NPDCCH…; ¶ 115, in cases where the UE observes one or more CRC failures and determines SNR is very high (e.g., above a threshold), the UE may conclude that the control channel is absent (e.g., unable to be decoded…; ¶ 107, the UE may consider a control channel decode attempt as a success when CRC is passed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Gowda’s one or more other embodiments teachings. The motivation is improving communications between access points and stations in a wireless network (Gowda ¶ 6).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda and Ratasuk and in further view of US 20190174529 by Tie et al (hereinafter Tie).

Regarding claim 4, the combination teaches the method of claim 1.
Although the combination teaches the NPDCCH search space and the blind decoding interval and NPDCCH and NPDCCH candidates (¶ 113, a downlink control channel candidate with a number of repetitions ri (where i=[1,2,3,4]) and r.sub.max=8, the UE may monitor a single candidate which starts at the beginning of the search space (e.g., paging occasion subframe). The UE use a lookup table to determine the four levels of repetition hypothesis for monitoring for control channel) and the blind decoding interval contains X number of subframes (Ratasuk fig. 7), the combination does not explicitly disclose the NPDCCH search space contains a maximum number of repetition (Rmax) for NPDCCH candidates, and wherein the blind decoding interval contains Rmax/8, Rmax/4, Rmax/2, or Rmax number of subframes. 
Tie in the same or similar field of endeavor teaches a PDCCH search space contains a maximum number of repetition (Rmax) for PDCCH candidates (¶ 28, PDCCH search space…includes at least one of the following: a maximum quantity of times Rmax that a physical downlink control channel candidate PDCCH candidate… is transmitted repeatedly) and Rmax/8, Rmax/4, Rmax/2, or Rmax number of subframes (¶ 324, parameter Rmax indicates a quantity of consecutive available subframes occupied by the search space). By modifying the combination’s teachings of the NPDCCH search space and the blind decoding interval and NPDCCH and NPDCCH candidates and the blind decoding interval contains X number of subframes with Tie’s teachings of a PDCCH search space contains a maximum number of repetition (Rmax) for PDCCH candidates and Rmax/8, Rmax/4, Rmax/2, or Rmax number of subframes, the modification results in the NPDCCH search space contains a maximum number of repetition 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Tie’s above teachings. The motivation is improving system flexibility (Tie abstract). Known work in one field of endeavor (Tie prior art) may prompt variations of it for use in either the same field or a different one (Gowda prior art) based on design incentives (improving system flexibility) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190036647 by Gowda et al (hereinafter Gowda).

Regarding claim 19, Gowda teaches a user equipment (UE) (fig. 2, UE 120) comprising: a memory (fig. 2, memory 282); a processor (fig. 2, controller/processor 280); and a radio frequency (RF) chain (¶ 45, narrowband UEs may operate with one or more of the following:…a single receive radio frequency ( RF) chain), wherein the processor executes program instructions stored in the memory and thereby configures the RF chain to operate in one of the three states (¶ 58, Controllers/processors 240 and 280 may direct the operation at eNB 110 and UE 120, respectively. For example, controller/processor 240 and/or other processors and modules at eNB 110 may perform or direct operations and/or processes for techniques described herein. Similarly, controller/processor 280 and/or other processors and modules at UE 120 may perform or direct operations by the UE in FIGS. 10-16, and/or processes for the techniques described 
a first state of entire ON for monitoring a control signal carried in a narrowband physical downlink control channel (NPDCCH), wherein the NPDCCH is allocated in a NPDCCH search space that is divided into a plurality of predefined blind decoding intervals, and wherein the UE monitors the control signal inside an NPDCCH monitoring length for each blind decoding interval; 
a second state of partial OFF, wherein the UE partially turns off the RF chain and stops NPDCCH monitoring outside the NPDCCH monitoring length until a next blind decoding interval if the decoding fails; 
and a third state of entire OFF, wherein the UE completely turns off the RF chain until a next operation if the decoding succeeds (¶ 115, UE is able to decode the control channel; ¶ 102, a downlink control channel (e.g., …NPDCCH); ¶ 103, UE successfully decodes (e.g., there is a cyclic redundancy check ( CRC) pass) the channel(s); ¶ 120, once the UE determines that CRC is passed for the control channel…UE may enter a sleep (idle mode) and wake up closer to the data channel paging subframe (e.g., where the paging message is expected)…In this manner, the UE can reduce power consumption (e.g., by shutting off software processes, hardware components, such as RF…; ¶ 45, the narrowband UEs may operate with one or more of the following: a single receive radio frequency ( RF) chain; ¶ 117, UE transitions to sleep mode…and stays in sleep mode until the next paging occasion). 

Regarding claim 20, Gowda teaches the UE of claim 19, wherein the NPDCCH monitoring length is determined based at least in part on a signal to noise ratio (SNR) of a 

Regarding claim 21, Gowda teaches the UE of claim 19, wherein the UE performs synchronization and channel estimation functionalities during the second state of partial OFF (given non-patentable weight since this limitation is further limits a non-chosen alternative. See also MPEP 2111.04(I)).

Allowable Subject Matter
Claims 10-11, 14, 16 and 18 is/are allowed.
Claim(s) 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although claim 10 recite similar limitations to claim 1, which is rejected above, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for a user equipment (UE) comprising: an antenna that receives a control signal, wherein the control signal is carried by a narrowband physical downlink control channel (NPDCCH) allocated in a NPDCCH search space divided into a plurality of predefined blind decoding intervals; a decoder that decodes the NPDCCH from the control signal, wherein the UE monitors the control signal inside an NPDCCH monitoring length for each blind decoding interval; and a radio frequency (RF) chain that is partially turned off outside the NPDCCH monitoring length until a next blind decoding interval if the decoding fails, and the RF chain is completely turned off until a next operation if the decoding succeeds (emphasis added). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER P CHAU/Primary Examiner, Art Unit 2476